t c memo united_states tax_court stephen v talmage petitioner v commissioner of internal revenue respondent docket no filed date stephen v talmage pro_se amy a campbell for respondent memorandum opinion beghe judge respondent determined the following deficiency in and additions to petitioner's federal_income_tax additions to tax_deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure except where otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case is before the court on various outstanding motions the issues for decision are whether to grant respondent's motion to dismiss for lack of prosecution whether to grant petitioner's motion for summary_judgment and whether to grant respondent's motion for a sec_6673 penalty when petitioner stephen v talmage filed his petition in this case he resided in piedmont south carolina petitioner an employee of united parcel service inc ups filed no federal_income_tax return for on the basis of statements sent to respondent by the payors respondent in her notice_of_deficiency dated date attributed to petitioner wages of dollar_figure from ups nonemployee compensation of dollar_figure from matol botanical international montreal canada and dividend income of dollar_figure from the common sense growth fund in his petition filed date petitioner asserted various tax_protester arguments eg that he was not subject_to the jurisdiction of the internal_revenue_service that he was not a taxpayer or person as defined in the code and that tax forms issued by internal_revenue_service failed to display omb numbers or to comply with the privacy_act petitioner also claimed that he was entitled to deductions for business_expenses and itemized_deductions sufficient to eliminate or greatly reduce any_tax liability but did not allege any facts to support these claims respondent's answer filed date denied all of petitioner's assignments of error and supporting allegations on date we set the case for trial on date at a regular trial session of this court to be held at columbia south carolina and sent petitioner a copy of our standing_pretrial_order containing the usual instructions to the parties to begin discussions as soon as practicable to negotiate in good_faith to settle minor issues to stipulate facts to the maximum extent possible to prepare and file trial memoranda to identify witnesses in advance and to prepare for trial and warning the parties that any unexcused failure to comply with the order adversely affecting the timing or conduct of the trial could cause this court to impose sanctions including dismissal of the case on date petitioner filed a motion for dismissal of case alleging that he had filed the petition based on a misunderstanding of his legal status and purporting to cancel his signatures on the petition and attachments to the petition on date we issued an order denying petitioner's motion for dismissal of case we explained that bradley v commissioner tcmemo_1985_364 and 62_tc_519 citing 57_tc_720 establish that a taxpayer may not unilaterally oust the tax_court from jurisdiction which once invoked remains unimpaired until the court decides the case we warned petitioner that sec_6673 authorizes the court to impose a penalty for groundless and frivolous filings by taxpayers our order urged petitioner to confer with respondent's counsel and submit to her documentary_evidence to substantiate his assertions about business_expenses and itemized_deductions on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established because petitioner had failed to confer with respondent about entering into a stipulation of facts in accordance with rule respondent moved that a proposed stipulation of facts that respondent had prepared should be accepted as established respondent's proposed stipulation set forth each of the individual items of income that respondent attributed to petitioner attached thereto was a descriptive list of the sources and locations of the evidence supporting the facts in the proposed stipulation making it clear that the critical assertions about the items of income were derived from information returns received by respondent from payors the proposed stipulation also stated that petitioner is liable for self-employment_tax and is entitled to the filing_status of married_filing_separately to a personal_exemption and to the self-employment_tax deduction on date we issued an order directing petitioner to file a response showing why the facts and evidence set forth in respondent's proposed stipulation of facts should not be accepted as established for the purposes of the case on date petitioner sent respondent petitioner's request for admissions which demanded answers to questions of a general legal nature without any reference to the particular circumstances of this case petitioner's objection to motion to show cause why proposed facts in evidence should not be accepted as established was filed on date it contained a potted history of early income_tax cases culminating with some references to petitioner's efforts to file a return under sec_83 that would obviate any taxable gain from his services all of which purportedly led petitioner to conclude that his receipts were not income and that this court had no jurisdiction over the case it also contained various complaints about the procedures that respondent had followed in this case on date this court filed respondent's motion for protective_order which asked this court to enter an order that respondent need not answer petitioner's request for admissions because it had been made shortly before trial without the informal consultation required by 61_tc_691 attached to respondent's motion were copies of respondent's july and date letters in which respondent had attempted to schedule meetings with petitioner to prepare the case for trial and which had been accompanied by a proposed stipulation of facts an informal request for information a copy of rule of the court's rules concerning stipulations for trial a copy of publication and two copies of form_2848 petitioner returned these letters to respondent stamped as follows refused for cause without dishonor u c c date also on date we issued another order in which we noted that petitioner's objection and request for admissions had continued the tax_protester course that we had warned him against we rejected petitioner's tax_protester arguments and referred him to the recently issued opinion in santangelo v commissioner tcmemo_1995_468 which had rejected the identical sec_83 argument made by the taxpayer in that case we made absolute our order to show cause and thereby accepted as established for the purposes of this case the facts set forth in respondent's proposed stipulation of facts we once more urged petitioner to provide respondent's counsel with the documentation supporting his asserted business_expenses and itemized_deductions and to settle the case by agreement our order of date also instructed the clerk of the court to return petitioner's request for admissions unfiled and stated that respondent need not respond to the request we warned petitioner that in view of his already having wasted the time of this court and of respondent he had put himself in danger of a penalty being imposed on him under sec_6673 and referred to our previous warning about sanctions we also stated that petitioner's time-wasting and dilatory tactics put him dangerously close to being in violation of the 15-day rule stated in the standing_pretrial_order we pointed out that under that rule petitioner only had until date the unrestricted right to present to respondent the documentary_evidence to substantiate his asserted business_expenses and itemized_deductions on date petitioner filed a motion for continuance asking for a delay of days to get proper counsel in view of the fact that the petition which the court viewed as frivolous had been filed by him in the first place based on faulty advice on date we issued an order denying petitioner's motion for continuance we prefaced that order by reminding petitioner that the notice setting the case for trial states in block capitals that failure to appear at the calendar call or to cooperate in the pretrial stipulation process may result in dismissal of the case and entry of decision against you we repeated our warnings about a sec_6673 penalty and petitioner's obligation to meet with respondent's counsel to present documentary_evidence to substantiate his alleged deductions on date at the calendar call of the court's columbia south carolina trial session respondent filed two motions a motion to dismiss for lack of prosecution and a motion for sanctions under sec_6673 petitioner appeared pro_se at the calendar call and proffered a statement of legal claims setting forth the arguments we discuss infra petitioner refused to support his claims about business_expenses and itemized_deductions he said that he was exclusively interested in pursuing his legal arguments about sec_83 on appeal in response to our question whether he had any documentation to support his deductions petitioner stated in open court i will concede all of the facts of the case today if they can show me how to comply with sec_83 we told him that we would file his statement of legal claims as a motion for summary_judgment on date this court filed what petitioner described in his covering letter as a graduated package of four motions consisting of petitioner's motion to strike respondent's motion for sanctions petitioner's motion to deny respondent's request for sanctions petitioner's motion to strike respondent's motion to dismiss for lack of prosecution and petitioner's motion to deny respondent's motion to dismiss for lack of prosecution on date we issued an order denying petitioner's motions and to strike respondent's motion for sanctions and to strike respondent's motion to dismiss for lack of prosecution these motions of petitioner were clearly frivolous and groundless being based upon respondent's having given petitioner copies of the motions bearing stamped signatures although respondent had filed signed originals with the court in compliance with rule a on date this court filed respondent's response to petitioner's motion to deny respondent's motion to dismiss for lack of prosecution motion for summary_judgment and motion to deny respondent's request for sanctions there thus remain for disposition the following matters respondent's motion to dismiss for failure to prosecute and petitioner's deemed motion for summary_judgment and respondent's motion for a penalty under sec_6673 issue dismissal v summary_judgment discussion this court like every court has the inherent power in the exercise of its discretion to dismiss a case for want of prosecution 370_us_626 failure of counsel with history of dilatory conduct of case to appear at pretrial conference 852_f2d_132 4th cir failure to obey numerous court orders 732_f2d_752 10th cir affg orders of this court failure to comply with subpoena duces tecum or to settle or enter into meaningful stipulation of facts 99_tc_533 failure to comply with discovery requests and orders or to prepare for trial 87_tc_794 failure to stipulate facts or to prepare for trial the legal standard for involuntary dismissals under federal rule_of civil procedure b governs dismissals in the tax_court under our rule b 916_f2d_171 4th cir vacating and remanding on this ground tcmemo_1989_476 565_f2d_954 5th cir affg 67_tc_931 and 65_tc_333 harper v commissioner supra pincite explanatory note to rule b t c we have dismissed for failure properly to prosecute the cases of taxpayers who made tax protester1 arguments that we found frivolous 76_tc_1027 affd 696_f2d_1234 9th cir tax_protester arguments but also failure to respond to interrogatories and to produce requested documents cf 752_f2d_1301 8th cir affg an order of this court tax_protester arguments including denial that wages are income dismissal for failure to state a claim however in mathes v 1petitioner like the taxpayer in santangelo v commissioner tcmemo_1995_468 denies that he is a tax_protester commissioner 788_f2d_33 d c cir affg on other grounds an order of this court justice then judge scalia expressed the view that the mere weakness of a party's arguments can never by itself justify dismissal for failure to prosecute-- the substantive merits of a claim are of course irrelevant to the propriety of a dismissal for failure to prosecute --and affirmed our order to dismiss for failure to prosecute not because the taxpayer's arguments were frivolous but because he had disobeyed orders and failed to appear at trial the court_of_appeals for the fourth circuit to which appeal in this case would lie requires the trial_court to consider four factors before dismissing a case for failure to prosecute the plaintiff's degree of personal responsibility the amount of prejudice caused the opposing party the presence of a drawn out history of deliberately proceeding in a dilatory fashion and the effectiveness of sanctions less drastic than dismissal hillig v commissioner f 2d pincite we have said that we will not dismiss a case if a lesser sanction is available and appropriate freedson v commissioner t c pincite some of the factors in the fourth circuit test militate in favor of dismissing this case petitioner is personally responsible for a series of actions that have dragged out and delayed the case substantially had petitioner not asserted in his petition that he was entitled to deduct business_expenses and miscellaneous_itemized_deductions that he could substantiate we would long ago have granted a motion by respondent to dismiss the case for failure to state a claim however petitioner's continued refusal to bring forward any evidence to support those deductions culminating in his statement at the calendar call that he was conceding them in the interests of pressing his sec_83 claim on appeal leads us to conclude that they were either totally unfounded or asserted merely for purposes of delay as a result respondent has been put to considerable trouble and expense in addition petitioner has repeatedly acted in derogation of the pretrial standing order and other orders of this court all of this would lead us to conclude that petitioner should be sanctioned however upon consideration of the fourth factor the sufficiency of lesser sanctions the preference expressed by the court_of_appeals for the fourth circuit in hillig v commissioner f 2d pincite for monetary sanctions rather than dismissal leads us to choose a monetary sanction for which respondent has also moved rather than dismissal we discuss the monetary sanction infra at the pretrial calendar call we stated that we would treat petitioner's statement of legal claims as a motion for summary_judgment in addition by our order of date the facts set forth in respondent's proposed stipulation of facts were deemed established for purposes of this case pursuant to rule f inasmuch as petitioner wishes to press his legal arguments as opposed to the assignments of factual error originally included in his petition and has produced no evidence in support of those assignments we regard him as having conceded the factual issues and to be confining himself to his arguments consequently we will treat respondent's motion to dismiss as one for summary_judgment and resolve this case through summary_judgment fitzpatrick v commissioner tcmemo_1995_548 duverseau v commissioner t c memo 1993-dollar_figure summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 477_us_242 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 2the fact that matters outside the pleadings help us to reach the result even though they are not absolutely necessary also induces us to resolve this case through summary_judgment consequently summary_judgment is a more appropriate disposition than dismissal behrens v pelletier u s wl date 73_f3d_1423 7th cir because the issues are purely legal this case is ripe for summary_judgment tax_protester arguments like the claim that wages are not taxable_income also suffice as an alternative to dismissal and in the absence of better argument to justify summary_judgment for respondent 791_f2d_68 7th cir wages not income affg an order of this court 82_tc_766 wages not income affd per curiam 793_f2d_139 6th cir cornell v commissioner tcmemo_1983_370 wages not income even if wages are in effect an exchange of equal value for value they are nevertheless taxable_income 80_tc_1111 rice v commissioner tcmemo_1982_129 and even if we apply sec_1001 to determine petitioner's gain his basis is defined under sec_1011 and sec_1012 as his cost not fair_market_value since he paid nothing for his labor his cost and thus his basis are zero rice v commissioner supra consequently even under sec_1001 his taxable_income from his labor is his total gain reduced by nothing ie his wages petitioner's primary argument3 is that sec_83 property transferred in connection with performance of services has the effect of exempting his wages from income_tax because it requires us to apply sec_1012 which specifies that cost should be used to determine the basis_of_property unless the code provides otherwise to determine the extent to which wages constitute taxable_income petitioner asserts that he paid for his wages with his labor and that sec_83 allows the value of his labor as a cost to be offset against his wages thereby exempting them from tax sec_83 provides that property received for services is taxable to the recipient of the property to the 3petitioner advances some other frivolous arguments he claims that sec_3121 an individual who is a citizen of the commonwealth of puerto rico but not otherwise a citizen_of_the_united_states shall be considered for purposes of this section as a citizen_of_the_united_states implies that he is not a citizen_of_the_united_states for the purposes of the income_tax obviously that subsection includes citizens of puerto rico among people considered citizens of the united_states for the purposes of sec_3121 which has to do with the fica tax but it does not exclude other citizens of the united_states from that class in any case the words for purposes of this section which petitioner significantly omits mean that the provision has no effect on the income_tax which is what is at issue in the case at hand attempting to reach the same result he similarly misuses sec_1402 and sec_7655 petitioner also claims that sec_6201 assessment authority limits respondent's authority to assess taxes to taxes paid_by stamp sec_6201 does grant respondent assessment authority and other authority with respect to taxes payable by stamp but it also grants such authority with respect to all taxes as to which returns or lists are made under the code and this clearly includes the income_tax significantly these same subsidiary arguments as well as petitioner's main argument were made in precisely the same words and rejected by us in santangelo v commissioner tcmemo_1995_468 extent of its fair_market_value minus the amount if any paid for the property in attempting to equate his wages with property for which he has a tax cost petitioner's argument is nothing more than a variation of the wages-are-not-income claim frequently advanced by tax protesters and it is completely without merit gammon v commissioner tcmemo_1996_4 santangelo v commissioner tcmemo_1995_468 cf crow v commissioner tcmemo_1995_584 petitioner's argument fails for the same reason that other protesters' arguments fail the worker's cost for his services--and thus his basis--is zero not their fair_market_value we will therefore deny petitioner's motion for summary_judgment and grant summary_judgment to respondent issue sec_6673 penalty respondent has also moved that we impose a penalty against petitioner under sec_6673 of dollar_figure or such other amount as we deem appropriate because petitioner's positions are frivolous and groundless and he instituted and maintained this proceeding primarily for delay we have imposed sec_6673 penalties on taxpayers who have made frivolous tax_protester arguments 791_f2d_68 7th cir wages not income affg an order of this court 739_f2d_265 7th cir wages not income affg per curiam decisions i an order of this court ii 74_tc_846 and iii kile v commissioner an order of this court 73_tc_806 tax_protester arguments 71_tc_633 tax_protester arguments cornell v commissioner tcmemo_1983_370 wages not income petitioner denies being a tax_protester and claims to be seeking answers to his questions in good_faith whether or not his primary motivation is protest--as we suspect it is--his sec_83 arguments are too close to the conventional protester's wages-are-not-income arguments not to be frivolous indeed we have already held such sec_83 arguments to be frivolous thus justifying imposition of a sec_6673 penalty santangelo v commissioner supra the inquiry in deciding whether a party's position is frivolous is objective if a person knew or should have known that his position is without merit a court may and should impose sanctions coleman v commissioner f 2d pincite may v commissioner f 2d pincite parties who sign pleadings certify that they are well grounded in fact and warranted by existing law or a good_faith argument for the extension modification or reversal of existing law rule b a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law coleman v commissioner f 2d pincite under this standard petitioner's sec_83 argument is frivolous and independently justifies imposition of a sec_6673 penalty on that ground because as we have said we suspect that petitioner's primary motivation is protest we cannot consistently say that he instituted or maintained this proceeding primarily for delay respondent claims that petitioner's primary purpose was delay petitioner's conduct has certainly caused a great deal of delay in the case preventing earlier dismissal for failure to state a claim and thereby wasting the time both of this court and of respondent but that is not to say that his primary purpose was delay indeed we believe that while it was one of his purposes it was not primary sec_6673 therefore does not justify imposing a penalty on him because however petitioner's position in this proceeding is frivolous or groundless sec_6673 justifies imposing a penalty on him petitioner cannot claim that a penalty is unexpected we repeatedly warned him that he ran the risk of incurring a penalty 4under fed r civ p the rule for determining whether a complaint is frivolous has been stated to be whether it has absolutely no chance of success under existing precedents 943_f2d_1363 4th cir 827_f2d_984 4th cir cf 66_f3d_21 2d cir 28_f3d_259 2d cir if he persisted with his frivolous arguments irrespective of whether his conduct was in bad faith it was certainly willful thus the sec_6673 penalty is fully justified may v commissioner supra pincite9 we therefore grant respondent's motion for a penalty respondent states that she has spent hours of attorney time and hours of the time of other employees on the case at hand she has also pointed out that petitioner's arguments in this case are virtually identical to those in santangelo v commissioner supra in which we dismissed the case for failure to state a claim and imposed a penalty of dollar_figure we repeatedly brought santangelo to petitioner's attention and the deficiency and additions in this case are more than twice the amount of the deficiencies and additions in santangelo the sec_6673 penalty exists to deter actions that result in repeated failures to follow the rules to which all who litigate before us must conform as judge easterbrook said in coleman v commissioner f 2d pincite people who wish to express displeasure with taxes must choose other forums and there are many available taxes are onerous no doubt and the size of the tax burden gives people reason to hope that they can escape payment self-interest calls forth obtuseness an obtuse belief--even if sincerely held--is no refuge no warrant for imposing delay on the legal system and costs on one's adversaries the more costly obtuseness becomes the less there will be if the penalty is to have any likelihood of proper deterrent effect on this petitioner and others who might be inclined to pursue a similar course repeated bites of the apple should become more expensive cf harper v commissioner t c pincite in view of the foregoing we impose a sec_6673 penalty of dollar_figure petitioner stated at the calendar call that he wished to appeal our decision against him which he obviously expected we conclude by informing petitioner as we have informed other taxpayers taking frivolous positions 82_tc_403 dicarlo v commissioner tcmemo_1992_280 that the courts of appeals have their own sanctioning powers to deal with frivolous appeals sec_7482 5our numerous warnings to petitioner have gone unheeded on date the court filed petitioner's motion for a more definite statement notwithstanding that it was not accompanied by proof of service on respondent the motion states the respondent has motioned for penalties but will not tell petitioner how to comply with sec_83 therefore the petitioner would ask the court to explain the operation of sec_83 and how petitioner can comply with it in the future we will deny petitioner's motion along with his other outstanding motions without requesting any response from respondent under rule a motion for more definite statement is appropriate only with respect to a vague or ambiguous pleading as to which a responsive pleading is permitted or required no useful purpose would be served--it would be a waste of respondent's time--to ask her to consider and respond to petitioner's motion as shown by our discussion of issue supra petitioner is mistaken in assuming that compliance with sec_83 would provide a means for excluding from gross_income the compensation that he received for his services sec_83 by its terms implements the broad statutory mandate of sec_61 -- to include in gross_income all compensation_for services--by providing a specific regime for determining the timing and amount of compensation income received in the form of property subject_to restrictions u s c sec fed r app p the court_of_appeals for the fourth circuit to which this case is appealable has not hesitated in appropriate cases to use its power to order sanctions under these provisions 59_f3d_492 4th cir complete absence of properly pleaded civil rico claim in re 991_f2d_105 4th cir continued litigation of previously decided issues sterner v commissioner 867_f2d_609 wl 4th cir affg without published opinion an order of this court tax_protester arguments fifth_amendment right not to file income_tax return right to jury trial constitutional right to litigate with nine unpublished cases cited therein including dixon v commissioner 836_f2d_546 wl 4th cir affg without published opinion tcmemo_1986_563 tax_protester arguments jury trial constitutional right to litigate 800_f2d_1316 4th cir tax_protester against defense department see also coleman v commissioner f 2d pincite mathes v commissioner f 2d pincite an appropriate order and decision will be entered for respondent
